Case 19-40883       Doc 1736      Filed 11/05/19 Entered 11/05/19 10:44:53       Main Document
                                             Pg 1 of 3


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 In re:                                         )   Case No. 19-40883-659
                                                )   Chapter 11
 PAYLESS HOLDINGS LLC, et al.,                  )
                                                )   Jointly Administered
                       Debtors.                 )
                                                )   Hearing Date: November 6, 2019
                                                )   Hearing Time: 10:00 a.m. (Central Time)
                                                )   Hearing Location: Courtroom 7 North

                               AGENDA OF MATTERS
                    SCHEDULED FOR HEARING ON NOVEMBER 6, 2019

 Time of Hearing:      10:00 a.m. (Central Time)

 Location of Hearing: United States Bankruptcy Court for the Eastern District of Missouri,
                      Thomas F. Eagleton Federal Building, 7th floor, North Courtroom,
                      111 S. 10th Street, St. Louis, Missouri 63102

 I.       Adjourned Matters

          1.    UCC’s Motion to Authorize – Motion of the Official Committee of Unsecured
                Creditors for Entry of an Order Authorizing the Committee to Prosecute Certain
                Lien Challenge Claims on Behalf of the Bankruptcy Estates [Docket No. 1488]

                Status: The hearing on this matter is adjourned to December 11, 2019

                Objection Deadline: September 4, 2019

                Related Documents:

                Notice of Adjournment and Continuance of Hearing [Docket No. 1564];

                Notice of Adjournment and Continuance of Hearing [Docket No. 1735]

                Objections Received: None to date

          2.    UCC’s Objection to Certain Stipulations – Official Committee of Unsecured
                Creditors’ (I) Objection to Certain Stipulations, Representations, and Waivers in
                Favor of Prepetition Term Loan Credit Parties Pursuant to Final Financing Orders
                and (II) Objection to the Claims Asserted by the Prepetition Term Loan Credit
                Parties Against the Debtors [Docket No. 1490]
Case 19-40883     Doc 1736     Filed 11/05/19 Entered 11/05/19 10:44:53         Main Document
                                          Pg 2 of 3


                Status: The hearing on this matter is adjourned to December 11, 2019

                Objection Deadline: September 4, 2019

                Related Documents:

                Notice of Adjournment and Continuance of Hearing [Docket No. 1564];

                Notice of Adjournment and Continuance of Hearing [Docket No. 1735]

                Objections Received: None to date

 II.    Matters Going Forward

        1.      A status conference will be held on November 6, 2019 at 10:00 A.M. (Central
                time) in Courtroom 7 North.


Dated: November 5, 2019
       St. Louis, Missouri
                                        /s/ Richard W. Engel, Jr.
                                        Richard W. Engel, Jr. MO 34641
                                        Erin M. Edelman MO 67374
                                        John G. Willard MO 67049
                                        ARMSTRONG TEASDALE LLP
                                        7700 Forsyth Boulevard, Suite 1800
                                        St. Louis, MO 63105
                                        Telephone: (314) 621-5070
                                        Facsimile: (314) 612-2239
                                        Email: rengel@armstrongteasdale.com
                                        Email: eedelman@armstrongteasdale.com
                                        Email: jwillard@armstrongteasdale.com

                                        -and-
                                        Ira Dizengoff (admitted pro hac vice)
                                        Meredith A. Lahaie (admitted pro hac vice)
                                        Kevin Zuzolo (admitted pro hac vice)
                                        AKIN GUMP STRAUSS HAUER & FELD LLP
                                        One Bryant Park
                                        New York, NY 10036
                                        Telephone: (212) 872-1000
                                        Facsimile: (212) 872-1002
                                        Email: idizengoff@akingump.com
                                        Email: mlahaie@akingump.com
                                        Email: kzuzolo@akingump.com
Case 19-40883   Doc 1736   Filed 11/05/19 Entered 11/05/19 10:44:53      Main Document
                                      Pg 3 of 3



                                  - and -

                                  Julie Thompson (admitted pro hac vice)
                                  AKIN GUMP STRAUSS HAUER & FELD LLP
                                  2001 K. Street, N.W.
                                  Washington, D.C. 20006
                                  Telephone: (202) 887-4000
                                  Facsimile: (202) 887-4288
                                  Email: julie.thompson@akingump.com

                                  Counsel to the Debtors and Debtors in Possession
